       Case 4:19-cv-00466-JGZ Document 27 Filed 11/18/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Kenneth McMillan, et. al.,                          No. CV-19-466-TUC-JGZ
10                  Plaintiffs,                          NOTICE TO THE PARTIES
11   v.
12   Marriott Vacation Club International, et. al.,
13                  Defendants.
14
15
16          This matter having recently come before this Court,
17          THE PARTIES ARE ADVISED that a motion pursuant to Fed. R. Civ. P. 12(b)
18   is discouraged if the defect can be cured by filing an amended pleading. Pursuant to LRCiv
19   12.1(c) of the Rules of Practice of the U.S. District Court for the District of Arizona, no
20   motion to dismiss for failure to state a claim or counterclaim, pursuant to Federal Rule of
21   Civil Procedure 12(b)(6), or motion for judgment on the pleadings on a claim or
22   counterclaim, pursuant to Federal Rule of Civil Procedure 12(c), will be considered or
23   decided unless the moving party includes a certification that, before filing the motion, the
24   movant notified the opposing party of the issues asserted in the motion and the parties were
25   unable to agree that the pleading was curable in any part by a permissible amendment
26   offered by the pleading party. The movant may comply with this rule through personal,
27   telephonic, or written notice of the issues that it intends to assert in a motion. A motion that
28   does not contain the required certification may be stricken summarily.
       Case 4:19-cv-00466-JGZ Document 27 Filed 11/18/19 Page 2 of 2



 1         In addition, parties shall endeavor not to oppose motions to amend that are filed
 2   prior to the Scheduling Conference or within the time set forth in the Rule 16 Case
 3   Management Order.
 4         Dated this 14th day of November, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
